Citation Nr: 0734360	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-37 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to January 1943 and September 1944 to July 
1945, and the Regular Philippine Army in May 1946.  He was a 
prisoner of war (POW) from May 1942 to January 1943.  He died 
on February [redacted], 1968.  The appellant is his surviving spouse.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision, wherein 
the RO found that the claim of entitlement to service 
connection for the cause of the veteran's death remained 
denied in the absence of new and material evidence.


FINDINGS OF FACT

1.  A January 2004 Board decision denied entitlement to 
service connection for the cause of the veteran's death.

2.  Evidence received since the January 2004 Board decision 
is new but does not relate to the pertinent unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for the cause of the veteran's death.


CONCLUSION OF LAW

The evidence added to the record since the Board's January 
2004 decision, denying the claim of entitlement to service 
connection for the cause of the veteran's death, is not new 
and material and the claim is not reopened.  38 U.S.C.A. §§ 
5103(a), 5103A, 5108, 7104(a), (b) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.1100, 20.1105 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2004 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  In reaching its decision, the Board 
found that there was no probative medical evidence of 
pulmonary tuberculosis in service or within three years after 
separation from service; service connection was not in effect 
for any disability during the veteran's lifetime; and, that 
the cause of the veteran's demise was not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).  
Evidence considered at the time of the January 2004 decision 
included a February 1968 death certificate, the veteran's 
birth certificate, marriage certificate and copies of the 
veteran's personnel records.  The United States Court of 
Appeals for Veterans Claims (Court) affirmed the Board's 
decision in August 2005.  The Board's decision is final.  38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

In 2005, the appellant sought to reopen the matter.  
Generally, a final decision issued by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1105 (2007).  However, 
when new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible.")

In an attempt to reopen her claim, since the last final 
decision in January 2004, the appellant has submitted 
evidence that includes three letters from lay witnesses.  The 
witnesses state that the deceased veteran was captured by the 
Japanese, tortured and then later died of tuberculosis.  In 
one statement, the affiant states that the veteran was 
contaminated with tuberculosis while in jail as a POW.  The 
appellant also submitted duplicate copies of the veteran's 
death certificate, birth certificate, marriage certificate 
and personnel records.

At the outset, the Board notes that the death certificate, 
birth certificate, marriage certificate and personnel records 
are not new.  The Board considered the evidence in 2004; 
thus, it is not new and material evidence.

While the lay statements are new, they are not material.  The 
lay statements fail to indicate that the veteran's pulmonary 
tuberculosis became manifest in service, within three years 
after separation from service, or that the cause of the 
veteran's demise was proximately due to or the result of a 
service-connected disability.  Lay witnesses are not 
competent to testify as to when a disease was contracted or 
what caused a person's death.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  See 
also Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
on medical causation, even if new, do not constitute material 
evidence to reopen a previously denied claim).

Given the absence of receipt of any new and material 
evidence, the claim of entitlement to service connection for 
the cause of the veteran's death is not reopened.  The appeal 
is denied.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 
20.1100.



Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim to reopen 
entitlement to service connected death benefits and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an April 2005 VA letter.  The 
RO also notified the appellant that in order to reopen her 
claim she had to submit new evidence that was material to the 
claim.  Additionally, the RO requested that the appellant 
submit any relevant evidence in her possession.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, as noted above, the appellant was notified of 
the evidence and information necessary to reopen the claim 
and to establish entitlement to the underlying claim for 
benefit sought in the April 2005 letter.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
August 2005 letter did not provide the appellant with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
new disability rating or effective date for award of benefits 
will be assigned, any defect with respect to the content of 
the notice requirement was non-prejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of the appeal, the appellant submitted 
lay statements in an attempt to substantiate her claim, and 
she has not referred to any additional, unobtained, 
available, relevant evidence that would substantiate her 
claim.  Thus, VA has satisfied all duties to notify and 
assist the appellant.





ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened.  The appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


